In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00073-CR



                            THOMAS GLENN BARNES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 276th District Court
                                   Marion County, Texas
                                   Trial Court No. F15294




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss




_________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                     MEMORANDUM OPINION

         Thomas Glenn Barnes, a sex offender, was convicted after a bench trial of failing to

register or report online identifier information.                Barnes was sentenced to twelve years’

imprisonment for the second-degree-felony offense. See TEX. CODE CRIM. PROC. ANN. art.

62.102(b)(3). In his sole point of error on appeal, Barnes argues that the trial court erred by

rejecting his affirmative defense of mistake of law.1

         Barnes’s defense was based on the United States Supreme Court’s ruling in Packingham

v. North Carolina, which held that the First Amendment protects sex offenders from laws that

“suppress lawful speech” by “foreclos[ing] access to social media altogether.” Packingham v. N.

Carolina, 137 S.Ct. 1730, 1732, 1737–38 (2017) (quoting Ashcroft v. Free Speech Coalition, 535

U.S. 234, 255 (2002)). Packingham does not apply to Barnes’s case because he was never

prevented from using social media and was instead required only to report his social media use

1
 Barnes argues that the trial court erred by finding the evidence of his affirmative defense legally and factually
insufficient. “When we consider the legal and factual sufficiency of the evidence in dealing with ‘those few
instances in criminal cases in which the burden of proof is a preponderance of the evidence,’ such as affirmative
defenses, we are to use the civil standards for legal and factual sufficiency.” Afzal v. State, 559 S.W.3d 204, 207
(Tex. App.—Texarkana 2018, pet. ref’d) (quoting Brooks v. State, 323 S.W.3d 893, 924 (Tex. Crim. App. 2010)
(plurality op.) (Cochran, J., concurring)). “If an appellant contends that there is no evidence to support an adverse
finding on which he or she has the burden of proof, we construe the issue as a claim that the contrary was
established as a matter of law.” Id. (citing Matlock v. State, 392 S.W.3d 662, 669 (Tex. Crim. App. 2013) (citing the
civil standard of review for legal sufficiency in City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005))).
          In evaluating whether there is legally insufficient evidence to support the finding, “[w]e first search the
record for evidence favorable to the finding, disregarding all contrary evidence unless a reasonable factfinder could
not.” Matlock v. State, 392 S.W.3d 662, 669 (Tex. Crim. App. 2013). “If there was some evidence, then the
appellate court must reject the appellant’s legal-sufficiency argument.” Afzal, 559 S.W.3d at 208 (footnote omitted).
“In other words, ‘[o]nly if the appealing party establishes that the evidence conclusively proves his affirmative
defense and “that no reasonable jury was free to think otherwise,[”] may the reviewing court conclude that the
evidence is legally insufficient to support the jury’s rejection of the defendant’s affirmative defense.’” Id. (first
alteration in original) (quoting Matlock, 392 S.W.3d at 670).
          “If we find no evidence to support the finding, we then determine whether the contrary was established as a
matter of law.” Id. at 208 (quoting Matlock, 392 S.W.3d at 669). In evaluating factual sufficiency, we consider the
entire body of evidence in a neutral light to determine whether the finding on the affirmative defense was so “against
the great weight and preponderance” of the evidence as to be manifestly unjust. Matlock, 392 S.W.3d at 671.
                                                          2
but failed to do so. See Ex parte Odom, 570 S.W.3d 900, 909 (Tex. App.—Houston [1st Dist.]

2018, pet. ref’d). As a result, we find that the trial court properly rejected Barnes’s mistake-of-

law defense. We affirm the trial court’s judgment.

       If a registered sex offender

       changes any online identifier included on the person’s registration form or
       establishes any new online identifier not already included on the person’s
       registration form, the person, not later than the later of the seventh day after the
       change or establishment or the first date the applicable authority by policy allows
       the person to report, shall report the change or establishment to the person’s
       primary registration authority in the manner prescribed by the authority.

TEX. CODE CRIM. PROC. ANN. art. 62.0551(a). The State alleged that Barnes failed to register or

report online identifier information.

       At trial, it was shown that Barnes had been convicted of two counts of sexual assault and

had twice before been jailed for failure to comply with sex-offender registration requirements.

Cynthia Simmons, a sergeant with the Jefferson Police Department, testified that Barnes was

considered a high risk and was required to register every ninety days. In writing, Barnes

acknowledged the following sex-offender registration requirement by signing his initials: “I

shall report any changes to online identifiers, including establishing any new online identifier not

already included on my registration form, to my primary registration authority in the manner

prescribed by the authority no later than the 7th day after the change.” Simmons testified that

Barnes had read and acknowledged this term explaining his duty to register and report online

identifiers on January 14, 2020, but that Barnes reported no online identifiers.

       Thereafter, a Brookshire’s grocery employee testified that she was approached in May

2020 by Barnes while working and was invited to and did follow him on TikTok. She later
                                                 3
became uncomfortable with Barnes’s contact, and a criminal trespass warning was issued against

him in June. Simmons testified that, even though Barnes had a social media account, he failed to

report it when registering in July 2020. When Simmons moved Barnes to the interview room,

Barnes admitted that he had a TikTok account and was arrested. Simmons testified that her

investigation revealed that Barnes posted the first of 293 TikTok videos on May 2, 2020, and

that he had violated his sex-offender registration requirements by failing to register or report the

account within seven days.

       Barnes, who testified in his defense, said he had no social media account until 2020,

when he was introduced to TikTok. Barnes claimed that he believed he had a right to be on

social media because “they came out with a law.” He continued, “Some Supreme Court said

something against it. It’s against our first amendment rights, and that’s something that we don’t

have to register. I’ve never been on anything else because I figured I had to register.” Barnes

said he received his information about the United States Supreme Court opinion from his

employer, Eric Roberts, who had since passed away. Barnes also claimed that he made an

appointment to register as soon as he discovered that Roberts was wrong and that he still had a

duty to register any online identifiers.

       The trial court rejected Barnes’s mistake-of-law argument and found him guilty of the

offense. Section 8.03(b) of the Texas Penal Code sets forth the mistake-of-law affirmative

defense, as follows:

              (b)     It is an affirmative defense to prosecution that the actor reasonably
       believed the conduct charged did not constitute a crime and that he acted in
       reasonable reliance upon:

                                                 4
                      (1)     an official statement of the law contained in a
               written order or grant of permission by an administrative agency
               charged by law with responsibility for interpreting the law in
               question; or

                      (2)     a written interpretation of the law contained in an
               opinion of a court of record or made by a public official charged
               by law with responsibility for interpreting the law in question.

TEX. PENAL CODE ANN. § 8.03(b). The defendant “must prove the affirmative defense by a

preponderance of evidence.” TEX. PENAL CODE ANN. § 2.04(d).

       The conduct charged in this case was failing to comply with sex-offender registration

requirements by timely registering or reporting online identifiers. At trial, Barnes said that he

had relied on Roberts’s statements about a United States Supreme Court opinion for the

proposition that he could have a social media account without registering or reporting it.

“Section 8.03 requires reliance on a narrow class of official statements or interpretations of the

law” and, because Roberts’s statements are neither official statements nor qualifying

interpretations of the law, they cannot establish an affirmative defense of mistake of law. See

Tafel v. State, 524 S.W.3d 687, 692 (Tex. App.—Waco 2016, pet. ref’d) (citing TEX. PENAL

CODE ANN. § 8.03(b)).

       To the extent Barnes argues on appeal that his mistake-of-law argument was based on the

2017 Packingham decision, Barnes did not mention Packingham by name at trial and never said

that he had read that opinion. Moreover, the case does not apply. Packingham addressed a

North Carolina law that barred sex offenders from “access[ing] a commercial social networking

Web site where the sex offender knows that the site permits minor children to become members

or to create or maintain personal Web pages.” Packingham, 137 S.Ct. at 1733. The United
                                                5
States Supreme Court found that the “broad wording of the North Carolina statute . . . [could]

well bar access not only to commonplace social media websites, but also to websites as varied as

Amazon.com, Washingtonpost.com, and Webmd.com.” Id. at 1736. Because the North Carolina

law “with one broad stroke bar[red] access to . . . principal sources for knowing current events,

checking ads for employment, speaking and listening in the modern public square, and otherwise

exploring the vast realms of human thought and knowledge,” the statute, which “foreclose[d]

access to social media altogether,” prevented “the user from engaging in the legitimate exercise

of First Amendment rights.” Id. at 1737. Although the United States Supreme Court found the

overbroad North Carolina law unconstitutional, it did not find sex-offender registration

requirements unconstitutional. Id. (“this opinion should not be interpreted as barring a State

from enacting more specific laws than the one at issue”).             Indeed, Texas registration

requirements have been upheld as constitutional in the wake of Packingham. See Ex parte

Odom, 570 S.W.3d at 909–16.

       “Unlike the statute at issue in Packingham, Texas’s statute does not prohibit sex

offenders from accessing any sites; it only requires reporting of their online identifiers.” Id. at

909. As a result, Packingham does not apply to Barnes’s case, and Barnes does not argue that it

should. Instead, Barnes argues that he reported his social media use “[o]nce he found out he had

misinterpreted Packingham.” Thus, it appears that Barnes’s mistake-of-law defense was based

on his own mistake, but “[i]gnorance of [the] law excuses no one.” Crain v. State, 153 S.W.

155, 155 (Tex. 1913); see TEX. PENAL CODE ANN. § 8.03(a) (“It is no defense to prosecution that

the actor was ignorant of the provisions of any law after the law has taken effect.”). Simply put,

                                                6
Barnes’s reliance on his own mistaken belief that Packingham excused him from registering or

reporting online identifiers was unreasonable as a matter of law. See Tafel, 524 S.W.3d at 692.

       The Packingham decision did not excuse Barnes’s duty to register or report online

identifiers. From the evidence presented, the trial court could have concluded (1) that Barnes

knew of the registration requirements, (2) that his failure to report online identifiers constituted a

crime, and (3) that Barnes’s reliance, either on his own interpretation of Packingham or on any

statement made by Roberts, did not qualify under the statute and, therefore, did not support a

mistake-of-law defense.      As a result, we overrule Barnes’s legal and factual sufficiency

complaints and find that the trial court properly rejected his mistake-of-law affirmative defense.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        January 25, 2022
Date Decided:          March 2, 2022

Do Not Publish




                                                  7